Dear Mr. Santiny:
You have requested the opinion of this office as to whether a municipal alderman can serve as the town clerk of that same municipality and receive compensation for both positions.
As a general rule, pursuant to La. R.S. 42:63, dual officeholding is prohibited.  La. R.S. 42:63(D) provides in part that "[n]o person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof."
However, certain instances of dual officeholding are permitted by La. R.S. 33:381, which sets forth the recognized officers of a municipality.  La. R.S. 33:381 provides in pertinent part as follows:
     A.    The officers of every municipality shall be a mayor, alderman, a chief of police, a tax collector, a clerk, and a street commissioner.
     B.    . . . The street commissioner and clerk may be an alderman . . . if the board of aldermen so decides.
Therefore in accordance with these provisions, an alderman may be the municipal (town) clerk, if the board of aldermen decides on such an arrangement.
Mr. Ray A. Santiny Town Clerk, Town of Grand Isle
This opinion is consistent with opinions issued by this office, Nos. 89-388, 88-277, and 86-790.
We hope this has answered your inquiry.  If we may be of further assistance, please do not hesitate to contact us.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD:cdw-279z